           Case 1:17-cv-09706-VSB Document 187 Filed 08/04/21 Page 1 of 2




 UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------- X
                                                           :
                                                                                        8/4/2021
EMA FINANCIAL, LLC,                                        :
                                                           :
                                        Plaintiff,         :
                                                           :         17-cv-9706 (VSB)
                      -against-                            :
                                                           :              ORDER
JOEY NEW YORK INC., et al.,                                :
                                                           :
                                        Defendants. :
                                                           :
---------------------------------------------------------- X

 VERNON S. BRODERICK, United States District Judge:

          I am in receipt of the parties’ August 2, 2021 letter with proposed dates to complete the

 bench trial in the above-captioned case. (Doc. 186.) Accordingly, it is hereby:

          ORDERED that the bench trial in this case will continue on August 17, 2021, beginning

 at 10 AM. The trial day will be conducted over Microsoft Teams, an invite for which I will

 email to the parties closer to the trial day. The parties are informed that Defendant Richard Roer

 will be permitted to testify as to the receipts, reimbursements, and expenses produced in response

 to the subpoena for documents, and that I may have questions for the parties related to the most

 recent submissions and other issues. The parties will also be permitted to provide brief closing

 statements.

          IT IS FURTHER ORDERED that the parties shall submit any post-trial briefing on or

 before September 3, 2021. This post-trial briefing should be clearly divided between “Findings

 of Fact” and “Conclusions of Law.” To the extent the parties intend to reference the trial record,

 they must cite testimony from the trial transcripts in this case so that I can identify each piece of

 testimony in the record.
        Case 1:17-cv-09706-VSB Document 187 Filed 08/04/21 Page 2 of 2




 SO ORDERED.

Dated: August 4, 2021
       New York, New York

                                        ______________________
                                        Vernon S. Broderick
                                        United States District Judge
